                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 1 of 16




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          EUREKA DIVISION

                                   7

                                   8     PROOFPOINT, INC., et al.,                          Case No. 19-cv-04238-MMC (RMI)
                                   9                    Plaintiffs,
                                                                                            ORDER ON DEFENDANTS’ MOTIONS
                                  10             v.                                         FOR RECONSIDERATION AND
                                                                                            MOTION FOR A PROTECTIVE
                                  11     VADE SECURE, INCORPORATED, et al.,                 ORDER
                                  12                    Defendants.                         Re: Dkt. Nos. 121, 128, 145, 146
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court are Defendants’ motion (dkt. 121) for reconsideration of a

                                  15   previous court order (dkt. 112) directing the parties to conduct discovery under the Federal Rules

                                  16   of Civil Procedure, rather than under the evidentiary exchange procedures of the Hague

                                  17   Convention of 1970, as well as Defendants’ motion (dkts. 128, 145) for a protective order barring

                                  18   discovery until such time that Plaintiffs have “adequately identified the purported trade secrets that

                                  19   have allegedly been misappropriated.” See Joint Ltr. Br. of March 30, 2020 (dkt. 145) at 1. For the

                                  20   reasons discussed below, both of Defendants’ motions are denied.

                                  21                         DEFENDANTS’ RECONSIDERATION MOTION

                                  22          On January 31, 2020, in resolving a series of discovery disputes between the parties, the

                                  23   undersigned found that discovery in this case should be conducted under the Federal Rules of

                                  24   Civil Procedure rather than under the procedures outlined in the Hague Convention of 1970. See

                                  25   Order of January 31, 2020 (dkt. 112). Thereafter, on February 14, 2020, Defendants

                                  26   simultaneously moved the undersigned for reconsideration of that order, appealed that order and

                                  27   sought relief from the district judge, and moved for a stay of discovery pending the outcome of the

                                  28   appeal. See Defs.’ Mots. (dkts. 121, 122, 123). On February 19, 2020, given the fact that
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 2 of 16




                                   1   Defendants had attempted to both seek reconsideration by the undersigned and an order from the

                                   2   district judge granting relief, Judge Chesney found Defendants’ motion seeking vacatur (dkt. 122)

                                   3   to be premature and denied the same without prejudice to refiling after the resolution of the motion

                                   4   for reconsideration. See Order of February 19, 2020 (dkt. 125) at 1. Thereafter, given that

                                   5   Defendants’ motion for a stay of discovery (dkt. 123) remained pending, the undersigned

                                   6   construed it as a motion to stay compliance with the discovery order of January 31, 2020 (dkt.

                                   7   112), until after the resolution of the still-pending reconsideration motion. See Order of March 11,

                                   8   2020 (dkt. 132).

                                   9          Defendants’ reconsideration motion argues that the undersigned erred by failing to

                                  10   “consider dispositive facts and arguments,” which Defendants claim they were previously

                                  11   hindered from submitting due to the fact that a general standing order issued by the undersigned

                                  12   requires discovery disputes to be submitted by letter brief, without exhibits or attachments. See
Northern District of California
 United States District Court




                                  13   Defs.’ Mot. (dkt. 121) at 3. While Defendants have now filed a variety of such documents, much

                                  14   of the substance of what Defendants characterize as “dispositive facts and arguments” was in fact

                                  15   proffered by Defendants at the hearing of January 31, 2020 (see generally Tr. (dkt. 115)), and

                                  16   subsequently considered by the undersigned. Defendants also assign error to the fact that the

                                  17   undersigned previously found that it was unclear if some or all of the information sought in

                                  18   discovery was simply now stored in France, or if it originated in France. See Defs.’ Mot. (dkt.

                                  19   121) at 4. Defendants’ portion of the letter brief, through which this dispute was initially

                                  20   presented, explained that “[u]under French law, a party is prohibited from disclosing information

                                  21   that originated in France for use in a non-French proceeding . . .” See Letter Br. of January 6,

                                  22   2020 (dkt. 91) at 5 (emphasis added). Of course, the reason that the undersigned previously

                                  23   criticized Defendants’ “generalized” assertions and found that they had failed to meet their burden

                                  24   in demonstrating that French law clearly applied to the discovery sought was because Defendants’

                                  25   counsel stated at one point during the hearing of January 31, 2020, that “the vast majority of all of

                                  26   Defendants’ documents and information are maintained and stored in France or, to some extent,

                                  27   originated from France.” See Tr. (dkt. 115) at 4 (emphasis added); see also Letter Br. of January 6,

                                  28   2020 (dkt. 91) at 5 (“As a result, with limited exceptions, Defendants’ documents and information
                                                                                         2
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 3 of 16




                                   1   originate from France, and in most instances, are being stored on servers and equipment located in

                                   2   France.”). Since then, Defendants have changed their position on this point several times. See e.g.,

                                   3   Tr. (dkt. 115) at 32 (“We have an opinion from a French lawyer who has also reviewed the request

                                   4   and is willing to attest that the documents and information sought here originated in France . . .”);

                                   5   see also Seguy Decl., Defs.’ Mot. (dkt. 121-10) at 2 (wherein Defendants’ Chief Financial Officer

                                   6   declares that “[c]ompany documents and information for VSS and VSI responsive to the

                                   7   Discovery Requests are maintained and stored on servers located in France and/or originate from

                                   8   France.”) (emphasis added). Thus, because Defendants continue to waffle and hedge as to the

                                   9   question of what portion of the information sought here in discovery has in fact originated in

                                  10   France, it is still unclear whether or not French law applies to all of the information subject to the

                                  11   currently pending discovery requests.

                                  12          In any event, Defendants have now had ample opportunity to present a detailed
Northern District of California
 United States District Court




                                  13   reconsideration motion (dkt. 121); a declaration from one of their attorneys, Mark Ratway (dkt.

                                  14   121-1); a highlighted copy of a transcript from the January 31st hearing (dkt. 121-2); a lengthy

                                  15   opinion on the French Blocking Statute authored by Antoine Gaudemet (hereafter, the “Gaudemet

                                  16   Opinion”) (dkt. 121-3); certain correspondence between counsel for the parties in this case (dkt.

                                  17   121-4, 121-6); certain correspondence from the French Ministry of Justice addressed to

                                  18   Defendants’ counsel (dkt. 121-5); a series of draft proposed orders providing for discovery under

                                  19   Hague Convention procedures (dkt. 121-7, 121-8); another opinion letter authored by a different

                                  20   French attorney, Jean-Dominique Touraille (hereafter, the “Touraille Declaration”) (dkt. 121-9); a

                                  21   declaration from one of Defendants’ corporate officers, Romain Seguy (hereafter, the “Seguy

                                  22   Declaration”) (dkt. 121-10); a detailed reply brief (dkt. 130); a second declaration authored by

                                  23   Jean-Dominique Touraille (hereafter, the “Second Touraille Declaration”) (dkt. 130-1); a colorful

                                  24   32-page illustrated and highlighted document that is entirely in French (dkt. 130-2); a detailed sur-

                                  25   sur reply brief (dkt. 138); a declaration from a third French attorney, Christian Curtil (hereafter,

                                  26   the “Curtil Declaration”) (dkt. 138-1); and, another opinion letter about the French Blocking

                                  27   Statute from Noelle Lenoir, another French attorney (dkt. 138-2). Thereafter, on March 20, 2020,

                                  28   the undersigned conducted a hearing on Defendants’ reconsideration motion. See Tr. (dkt. 143).
                                                                                          3
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 4 of 16




                                   1   Following the hearing, the parties presented a jointly-filed post-hearing letter brief through which

                                   2   additional arguments were presented in light of the global pandemic and associated travel

                                   3   restrictions currently in place (dkt. 146), to which Defendants attached yet another declaration

                                   4   from Jean-Dominique Touraille (hereafter, the “Third Touraille Declaration”) (dkt. 146-1), as well

                                   5   as certain correspondence which is entirely in French (dkt. 146-3), and, there was also a press

                                   6   release from the French Ministry of Justice dated March 15, 2020 (dkt. 146-4). With the exception

                                   7   of the materials that are not in English, the undersigned has carefully reviewed and considered

                                   8   each of the above-described submissions.

                                   9          When this dispute was originally presented, Defendants’ principal argument was that “if a

                                  10   party produces documents or information in violation of French law, that party exposes itself to

                                  11   both civil and criminal penalties.” See Letter Br. of January 6, 2020 (dkt. 91) at 5. Additionally,

                                  12   with regards to the analysis of the relevant factors to be considered, Defendants relied heavily on
Northern District of California
 United States District Court




                                  13   Salt River Project Agric. Improvement & Power Dist. v. Trench Fr. SAS, 303 F. Supp. 3d 1004,

                                  14   1005 (D. Ariz. 2018). See Letter Br. of January 6, 2020 (dkt. 91) at 5-7 nn. 4, 8, 19. Presently,

                                  15   Defendants’ reconsideration motion does little more than to repeat – no less than sixteen times –

                                  16   that Defendants were previously prohibited by a general standing order from providing “material

                                  17   facts or dispositive legal arguments” that would have, or should have, tipped the analysis in

                                  18   Defendants’ favor. See generally Defs.’ Mot. (dkt. 121) at 2-9. For the reasons set forth below, the

                                  19   undersigned disagrees.

                                  20          First, Defendants have filed the Ratway Declaration, to which they have attached a

                                  21   highlighted copy of the transcript of the January 31, 2020, hearing before the undersigned, the

                                  22   Gaudamet Opinion, a series of correspondence of little import, and certain draft proposed orders.

                                  23   See Ratway Decl. (dkt. 121-1). The Gaudamet Opinion explains that the French Blocking Statute,

                                  24   Article 1 bis of Law No. 68-678 of 26 July 1968, provides that “[s]ubject to international treaties

                                  25   or agreements and the laws and regulations in force, all persons are prohibited from requesting,

                                  26   seeking or disclosing, in writing, orally or in any other form, economic, commercial, industrial,

                                  27   financial or technical documents or information with a view to establishing evidence in foreign

                                  28   judicial or administrative proceedings in relation thereto.” Gaudamet Op. (dkt. 121-3) at 24.
                                                                                         4
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 5 of 16




                                   1   Further, Article 1 of the same law seeks to preclude disclosure of such information if “the

                                   2   disclosure [] would prejudice the sovereignty, security or essential economic interests of France or

                                   3   public policy, as specified to the extent required by the administrative authority.” Id. at 26. The

                                   4   Gaudamet Opinion then concluded that “[c]onsequently, the disclosure of documents sought [here]

                                   5   . . . could ‘prejudice the sovereignty, security or essential economic interests of France or public

                                   6   policy’ within the meaning of Article 1 of Law No. 68-678 of 26 July 1968.” Id. at 27 (emphasis

                                   7   in original). Thus, the Gaudamet Opinion provided that if discovery were to proceed under the

                                   8   Federal Rules of Civil Procedure in this case, that the parties in this case, as well as their relevant

                                   9   directors, representatives, agents, and officers “would accordingly be exposed to the risk of the

                                  10   imposition of the penalties provided for by Article 3” of the same law, namely, prison terms of up

                                  11   to six months and fines ranging between 18,000 and 90,000 Euros. Id. at 28-29. Regarding the

                                  12   actuality of such prosecutions in France during the more than 50 years of the French Blocking
Northern District of California
 United States District Court




                                  13   Statute’s existence, the Gaudamet Opinion explained that “[a]t the criminal level, prosecutions

                                  14   instigated on the basis of Articles 1 or 1 bis and 3 of Law No. 68-678 of July 1968, although

                                  15   probably more numerous, are known mainly through two decisions of the Criminal Division of the

                                  16   Court of Cassation.” Id. at 31. However, neither of the two cases that were briefly mentioned in

                                  17   the Gaudamet Opinion were described as involving the disclosure of such information as being

                                  18   compelled by the order of a foreign court – instead, one case involved a lawyer who was fined for

                                  19   requesting and seeking information “with a view to establishing evidence in the context of foreign

                                  20   judicial proceedings before a foreign court,” and the other case involved an appellate order that

                                  21   “confirmed an order dismissing proceedings” in a case involving “disclosing to foreign public

                                  22   authorities documents the disclosure of which would prejudice the essential economic interests of

                                  23   France.” Id. Lastly, the Gaudamet Opinion related that “recently this Law has in general been the

                                  24   subject of renewed interest on the part of the French [g]overnment and legislators.” Id. at 38.

                                  25          The first of the three Touraille Declarations is somewhat more informative than the

                                  26   Gaudamet Opinion, where, with refreshing candor it is explained that “France generally considers

                                  27   the breadth of United States discovery procedures to be unnecessarily invasive . . . [and] to protect

                                  28   against the perceived invasiveness of U.S.-style discovery, France has enacted what is known as a
                                                                                          5
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 6 of 16




                                   1   ‘blocking statute,’ which, inter alia, criminalizes the act of communicating economic, commercial,

                                   2   industrial, financial, or technical documents or information for the purpose of using the same as

                                   3   evidence in foreign legal proceedings.” See Touraile Decl. (dkt. 121-9) at 4. The Touraille

                                   4   Declation then ventured to speculate that “[t]o the extent that prosecutions or penalties under the

                                   5   Blocking Statute have not been commonplace, this is because French companies and individuals

                                   6   habitually fail to notify any governmental agency or department in France of receipt of a request to

                                   7   produce documents for use in a foreign judicial proceeding.” Id. at 6. Thereafter, the Touraille

                                   8   Declaration provides an explanation of the two different modes of supervised evidentiary

                                   9   exchange under Chapters I and II of the Hague Convention (involving the supervision of a French

                                  10   judge with the former, and a private commissioner with the latter). Id. at 8-10. Regarding

                                  11   evidentiary exchange under Chapter II of the Hague Convention, the Touraille Declaration noted

                                  12   that the French Ministry of Justice reviews requests for authorization on a case by case basis, and
Northern District of California
 United States District Court




                                  13   typically grants such requests within two months from the date that a foreign court would appoint

                                  14   a commissioner. Id. at 9. Thereafter, evidentiary exchange is “itself subject to certain procedural

                                  15   conditions that are meant to ensure the production of evidence by the producing party is

                                  16   voluntary,” such as requiring: that evidence be taken within the precincts of an embassy whenever

                                  17   possible; that the Office for International Judicial Cooperation in Civil and Commercial Matters be

                                  18   given due notice of the date and time at which the evidence is to be taken so that it can make

                                  19   representatives available if necessary; that the evidence be taken in a room to which the public has

                                  20   access whenever possible; and, that persons who are to give evidence must receive due notice in

                                  21   the form of an official summons in French with a copy delivered to the Ministry of Justice. Id. at

                                  22   9-10. Lastly, the Touraille Declaration provided that, “[a]ccording to me, and with the exception

                                  23   of Interrogatory No. 1 to Olivier Lemarie, the Discovery Requests are subject to the French

                                  24   Blocking Statute because they seek documents, communications, and/or information of an

                                  25   economic, commercial, industrial, financial, or technical nature for the purpose of constituting

                                  26   evidence for or in the context of foreign judicial or administrative proceedings.” Id. at 11.

                                  27          As to the Supplemental Touraille Declaration, its relevance is limited to the suggestion that

                                  28   some or all of the information sought in discovery is currently located in France, as opposed to
                                                                                         6
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 7 of 16




                                   1   being located in the United States. See Defs.’ Reply (dkt. 130) at 5-6; see also Supp. Touraille

                                   2   Decl. (dkt. 130-1) at 2-3. Defendants’ have also filed a Sur-Sur-Reply Brief, in which they

                                   3   reiterate that the information sought by Plaintiffs in discovery is currently located in France, and

                                   4   also that the French Blocking Statute “is a matter of French Law, and it applies to all Defendants –

                                   5   not only [to] Vade SASU . . . [and that] [t]he French Blocking Statute does not prevent French

                                   6   parties from making factual representations and filing declarations in support of their defenses” in

                                   7   foreign litigation. See Defs.’ Sur-Sur-Reply (dkt. 138) at 3-8. Regarding the Curtil Declaration,

                                   8   Defendants retained a French white collar criminal defense attorney who noted his disagreement

                                   9   with a similar attorney retained by Plaintiffs who had suggested that actions by Vade, Inc. and

                                  10   Olivier Lemarie would not violate the French Blocking Statute, or that there was any likelihood

                                  11   that Vade SASU would be criminally penalized for any violation of that statute. See Curtil Decl.

                                  12   (dkt. 138-1) at 3. Furthermore, Defendants have also attached another opinion regarding the
Northern District of California
 United States District Court




                                  13   French Blocking Statute to their Sur-Sur-Reply Brief which was authored by Noelle Lenoir, and

                                  14   filed originally in an unrelated action in the Eastern District of Pennsylvania. See Lenoir Report

                                  15   (dkt. 138-2). Therein, it was reiterated that since the 1950s, governments in Europe had been

                                  16   concerned with “intrusive requests for production of documents by U.S. public authorities at the

                                  17   pre-trial phase of litigation,” which caused countries such as France “expressly to limit document

                                  18   requests’ extraterritorial effect during investigations of French shipping companies then being

                                  19   conducted by the U.S. DOJ and the Federal Maritime Commission.” Id. at 16. In essence, “[t]he

                                  20   approach of the U.S. authorities, calling on these companies to disclose information on their

                                  21   strategies and their business relations with third parties, concerned the French government, just as

                                  22   similar requests had concerned other foreign governments.” Id. at 17. Thereafter, the French

                                  23   Blocking Statute was amended in 1980 to extend to all economic sectors and also “became

                                  24   applicable to the search for evidence by private plaintiffs or their counsel through the pre-trial

                                  25   discovery mechanism.” Id.

                                  26          Regarding the effects of the currently ongoing pandemic and the associated travel

                                  27   restrictions, Defendants submit that similar shelter-in-place orders and work-from-home

                                  28   arrangements are in place in the United States as well as France. See Letter Br. of March 30, 2020
                                                                                          7
                                         Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 8 of 16




                                   1   (dkt. 146) at 3. Defendants contend that “[i]f anything, the pandemic tips several factors even

                                   2   further in favor of utilizing Hague Convention procedure.” Id. at 3-4 (emphasis in original).

                                   3   Attached to this letter brief, Defendants have submitted the Third Touraille Declaration which

                                   4   relates that due to the ongoing health crisis, the relevant bureau within the French Ministry of

                                   5   Justice is currently working remotely and will accept email communications and provide

                                   6   responses via email as soon as possible. See Third Touraille Decl. (dkt. 146-1) at 3-4. Lastly, an

                                   7   English language translation from a March 15, 2020, press release from the French Ministry of

                                   8   Justice provides that “[t]he courts will therefore be closed except for those services that will

                                   9   handle essential litigation (urgent criminal hearings, presentations before the examining magistrate

                                  10   and the judge of liberty and detention, urgent hearings of juvenile judges, public prosecutor’s

                                  11   offices, urgent procedures before the civil judge, in particular for the eviction of a violent

                                  12   spouse).” See Ex. C to Third Touraille Decl. (dkt. 146-4) at 5.
Northern District of California
 United States District Court




                                  13                                                  Discussion

                                  14           Both the discovery rules set forth in the Federal Rules of Civil Procedure, and the Hague

                                  15   Convention on the Taking of Evidence Abroad in Civil or Commercial Matters (opened for

                                  16   signature, March 18, 1970, 23 U.S.T. 2555, T.I.A.S. No. 7444, hereafter, the “Convention”), are

                                  17   the law of the United States. See Societe Nationale Industrielle Aerospatiale v. United States Dist.

                                  18   Court, 482 U.S. 522, 533 (1987). Further, “the Convention was intended as a permissive

                                  19   supplement, not a pre-emptive replacement, for other means of obtaining evidence located abroad .

                                  20   . . [because] the text [], as well as the history of its proposal and ratification by the United States,

                                  21   unambiguously supports the conclusion that it was intended to establish optional procedures that

                                  22   would facilitate the taking of evidence abroad.” Id. at 536-38. Accordingly, two things should be

                                  23   noted in this regard. First, it should be noted that the Convention “did not deprive the District

                                  24   Court of the jurisdiction it otherwise possessed to order a foreign national party before it to

                                  25   produce evidence physically located within a signatory nation.” Id. at 539-40. Second, “when a

                                  26   litigant is subject to the jurisdiction of the district court, arguably the evidence it is required to

                                  27   produce is not ‘abroad’ within the meaning of the Convention, even though it is in fact located in a

                                  28   foreign country at the time of the discovery request and even though it will have to be gathered or
                                                                                            8
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 9 of 16




                                   1   otherwise prepared abroad.” Id. at 541. Nevertheless, the Supreme Court has instructed that when

                                   2   supervising pretrial proceedings, district courts should exercise special vigilance to protect foreign

                                   3   litigants from the danger that unnecessary, or unduly burdensome, discovery may place them in a

                                   4   disadvantageous position; thus, judicial supervision of discovery should always seek to minimize

                                   5   its costs and inconvenience and to prevent improper uses of discovery requests. Id. at 546. Indeed,

                                   6   in Aerospatiale, when the Supreme Court was invited to interpret the Convention as a mandatory

                                   7   first-resort procedure for international evidentiary exchange, the Court declined and explained

                                   8   that, “[i]n many situations the Letter of Request procedure authorized by the Convention would be

                                   9   unduly time consuming and expensive, as well as less certain to produce needed evidence than

                                  10   direct use of the Federal Rules . . . [and thus] [a] rule of first resort in all cases would therefore be

                                  11   inconsistent with the overriding interest in the ‘just, speedy, and inexpensive determination’ of

                                  12   litigation in our courts.” Id. at 542-43 (quoting Fed. Rule Civ. Proc. 1).
Northern District of California
 United States District Court




                                  13           As to the interaction between the French Blocking Statute and a district court’s election

                                  14   between conducting discovery under the procedures outlined in the Convention or the Federal

                                  15   Rules of Civil Procedure, “[i]t is well settled that such statutes do not deprive an American court

                                  16   of the power to order a party subject to its jurisdiction to produce evidence even though the act of

                                  17   production may violate that statute.” Id. at 544 n. 29 (citing Societe Internationale Pour

                                  18   Participations Industrielles et Commerciales, S. A. v. Rogers, 357 U.S. 197, 204-206 (1958)). It is

                                  19   equally well settled that an enactment such as the French Blocking Statute can neither “require

                                  20   American courts to engraft a rule of first resort onto the Hague Convention, [nor] otherwise []

                                  21   provide the nationals of such a country with a preferred status in our courts.” Aerospatiale, 482

                                  22   U.S. at 544 n. 29. American courts, therefore, are not required to blindly obey the directives of

                                  23   such foreign statutes, given that doing so would appear to manifest an extraordinary exercise of

                                  24   legislative jurisdiction by a foreign government over a United States district court by essentially

                                  25   precluding that court from ordering any discovery from a party of that particular nationality. Id.

                                  26   Thus, as the Court in Aerospatiale explained: “[w]hile the District Court’s discovery orders

                                  27   arguably have some impact in France, the French blocking statute asserts similar authority over

                                  28   acts to take place in this country. The lesson of comity is that neither the discovery order nor the
                                                                                           9
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 10 of 16




                                   1   blocking statute can have the same omnipresent effect that it would have in a world of only one

                                   2   sovereign . . . and [t]he blocking statute thus is relevant to the court’s particularized comity

                                   3   analysis only to the extent that its terms and its enforcement identify the nature of the sovereign

                                   4   interests in nondisclosure of specific kinds of material.” Id. (emphasis added).

                                   5          Regarding the comity analysis between proceeding under the Federal Rules or the

                                   6   Convention, district courts have been instructed to consider a list of non-exhaustive factors such

                                   7   as: (1) the importance to the investigation or litigation of the documents or other information

                                   8   requested; (2) the degree of specificity of the request; (3) whether the information originated in the

                                   9   United States; (4) the availability of alternative means of securing the information; (5) the extent

                                  10   to which noncompliance with the request would undermine important interests of the United

                                  11   States, or the extent to which compliance with the request would undermine important interests of

                                  12   the state where the information is located; (6) the extent and the nature of the hardship that
Northern District of California
 United States District Court




                                  13   inconsistent enforcement would impose upon the person; and, (7) the extent to which enforcement

                                  14   by action of either state can reasonably be expected to achieve compliance with the rule prescribed

                                  15   by that state. See Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1475 (9th Cir.

                                  16   1992); Aerospatiale, 482 U.S. at 544 n.28; see also Restatement (Third) of Foreign Relations Law

                                  17   § 442(1)(c); and, Restatement (Second) of Foreign Relations Law § 40.

                                  18          In the previous order directing discovery to be conducted under the Federal Rules rather

                                  19   than the Convention it was noted that, at the threshold, this court must determine whether French

                                  20   law actually bars the production at issue. See e.g., Dexia Credit Local v. Rogan, 231 F.R.D. 538,

                                  21   541 (N.D. Ill. 2004). It is Defendants’ burden, as the party relying on foreign law to block

                                  22   production, to “provide the Court with information of sufficient particularity and specificity to

                                  23   allow the Court to determine whether the discovery sought is indeed prohibited by foreign law.”

                                  24   Id. As mentioned above, Defendants have continuously waffled, hedged, and shifted positions as

                                  25   to whether or not all of the information now sought in discovery is simply located in France, or

                                  26   whether the information in fact originated in France. Because Defendants have yet to express a

                                  27   clear and unequivocal position in this regard, this factor weighs against Defendants. Furthermore,

                                  28   Defendants here may be compelled to produce the documents and information physically located
                                                                                         10
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 11 of 16




                                   1   in France if the documents are nonetheless within Defendants’ “control.” Fed. R. Civ. P. 34(a)(1);

                                   2   see also Thermal Design, Inc. v. Am. Soc’y of Heating, Refrigerating & Air-Conditioning

                                   3   Engineers, Inc., 755 F.3d 832, 838-39 (7th Cir. 2014).

                                   4          In analyzing the seven factors enumerated above, it should be noted that the French

                                   5   Blocking Statute at issue here “was originally created to block United States antitrust laws and it

                                   6   has not been strictly enforced in France.” In re Aircrash Disaster Near Roselawn, Ind. Oct. 31,

                                   7   1994, 172 F.R.D. 295, 310 (N.D. Ill. 1997) (citing Aerospatiale, 482 U.S. at 525, 527). The Court

                                   8   of Appeals for the Seventh Circuit found it informative to contrast the French blocking statute

                                   9   with a similar Romanian law that was aimed at protecting Romanian national secrets; thus, while

                                  10   Romania’s interest in its national security law may be more compelling than the American interest

                                  11   in enforcing its judicial decisions and implementing fair procedures for the exchange of

                                  12   information in the discovery process, the French blocking statute was not aimed at “protecting
Northern District of California
 United States District Court




                                  13   [the] state,” but at “merely protecting [French] corporations from [the intrusiveness of] foreign

                                  14   discovery requests.” Reinsurance Co. of Am. v. Administratia Asigurarilor de Stat (Admin. of State

                                  15   Ins.), 902 F.2d 1275, 1280 (7th Cir. 1990) (comparing the Romanian law with Compagnie

                                  16   Francaise D’Assurance v. Phillips Petroleum Co., 105 F.R.D. 16, 30 (S.D.N.Y. 1984) (stating that

                                  17   the French blocking statute was “never expected nor intended to be enforced against French

                                  18   subjects but was intended rather to provide them with tactical weapons and bargaining chips in

                                  19   foreign courts”)); see also Graco, Inc. v. Kremlin, Inc., 101 F.R.D. 503, 508 (N.D. Ill. 1984)

                                  20   (stating that “[t]he Blocking Statute obviously is a manifestation of French displeasure with

                                  21   American pretrial discovery procedures”). Also, quite apart from the fact that France’s interest in

                                  22   having its corporations avoid the “intrusiveness” of American pretrial discovery rules is of a lesser

                                  23   quantum of importance than America’s judicial interest in providing fairness in the discovery

                                  24   process to litigants in her courts, it should not go without mention that France’s interest has even

                                  25   further diminished weight when, as here, one of the parties to the litigation is a subsidiary French

                                  26   corporation that is incorporated and located in the United States. On the other hand, “the courts of

                                  27   the United States undoubtedly have a vital interest in providing a forum for the final resolution of

                                  28   disputes and for enforcing these judgments.” Reinsurance, 902 F.2d at 1280. Accordingly, because
                                                                                        11
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 12 of 16




                                   1   the United States also “has its own sovereign interest in protecting its citizens” (In re Aircrash

                                   2   Disaster, 172 F.R.D. at 309), and for the reasons described above, the interests of the United

                                   3   States outweigh the sovereign interests (if any) that France has in preventing discovery of the

                                   4   documents that are now located on Defendants’ servers in France.

                                   5          While the undersigned has considered all seven of the factors outlined in Richmark,

                                   6   finding that they overwhelmingly weigh in favor of proceeding under the Federal Rules both

                                   7   initially and on reconsideration, the undersigned shall focus here on Defendants’ primary

                                   8   argument that if discovery were to proceed under the Federal Rules rather than under the

                                   9   Convention, Defendants would be subjected to criminal penalties under the French Blocking

                                  10   Statute. This argument is unpersuasive because, as mentioned above, the French Blocking Statute

                                  11   was “never expected nor intended to be enforced against French subjects but was intended rather

                                  12   to provide them with tactical weapons and bargaining chips in foreign courts.” Compagnie
Northern District of California
 United States District Court




                                  13   Francaise D’Assurance, 105 F.R.D. at 30. Further, despite Defendants’ contentions about

                                  14   “renewed interest,” there is no evidence that France’s interest in its blocking statute has changed

                                  15   or that France has become more vigorous in enforcing its blocking statute in recent years. See e.g.

                                  16   Motorola Credit Corp. v. Uzan, 73 F. Supp. 3d 397, 403 (S.D.N.Y. 2014) (“[W]hen a foreign

                                  17   court orders production of French documents even though the producing party has raised the

                                  18   “excuse” of the [French Blocking Statute], the French authorities do not, in fact, prosecute or

                                  19   otherwise punish the producing party.”); In re Glob. Power Equip. Grp. Inc., 418 B.R. 833, 849

                                  20   (D. Del. 2009) (“[T]he chance of prosecution under the French Blocking Statute is minimal.”);

                                  21   Bodner v. Banque Paribas, 202 F.R.D. 370, 375 (E.D.N.Y. 2000) (“[T]he French Blocking Statute

                                  22   does not subject defendants to a realistic risk of prosecution.”); Valois of America v. Risdon Corp.,

                                  23   183 F.R.D. 344 (D. Conn. 1997) (declining to apply French Blocking Statute); Adidas (Canada)

                                  24   Ltd. v. SS Seatrain Bennington, 1984 U.S. Dist. LEXIS 16300, 1984 WL 423 (S.D.N.Y. 1984)

                                  25   (declining to apply Hague Convention procedures due to the French Blocking Statute in light of

                                  26   interests it was intended to serve).

                                  27          Accordingly, for the above-stated reasons, the undersigned finds that the Richmark factors

                                  28   weigh overwhelmingly in favor of proceeding under the Federal Rules rather than the under the
                                                                                         12
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 13 of 16




                                   1   terms of the Convention; and, thus, Defendants’ Motion for Reconsideration (dkt. 121) is

                                   2   DENIED and the stay of discovery previously imposed by the undersigned is VACATED such

                                   3   that discovery can proceed under the Federal Rules forthwith.

                                   4                      DEFENDANTS’ MOITON FOR PROTECTIVE ORDER

                                   5           Defendants also seek to block Plaintiffs from proceeding with discovery on grounds that

                                   6   Plaintiffs have failed to identify, with reasonable particularity, the trade secret at issue here, as is

                                   7   required by Cal. Code Civ. P. § 2019.210. See Joint Letter Br. of March 6, 2020 (dkt. 128) at 3-5;

                                   8   see also Joint Letter Br. of March 30, 2020 (dkt. 145) at 3-4. In pertinent part, Cal. Code Civ. P. §

                                   9   2019.210 provides that “[i]n any action alleging the misappropriation of a trade secret under the

                                  10   Uniform Trade Secrets Act [], before commencing discovery relating to the trade secret, the party

                                  11   alleging the misappropriation shall identify the trade secret with reasonable particularity subject to

                                  12   any orders that may be appropriate under Section 3426.5 of the Civil Code.” (internal citation
Northern District of California
 United States District Court




                                  13   omitted). Defendants complain in general terms that Plaintiffs have provided a “kitchen-sink

                                  14   disclosure” that “while lengthy, fails to adequately identify the trade secrets alleged to be at issue

                                  15   in this case.” See Letter Br. of March 30, 2020 (dkt. 145) at 3-4. Defendants contend that

                                  16   Plaintiffs’ “disclosures of source code are nothing more than listings of whole directories of code,

                                  17   which themselves include any number of source code files,” and that “Plaintiffs are attempting to

                                  18   hide their alleged trade secrets in plain sight, such that they can again shift their theory of

                                  19   misappropriation after receiving discovery.” Id. at 4. Defendants add that the disclosure “also fails

                                  20   because they do not separate their alleged trade secrets from knowledge generally known in the

                                  21   industry.” Id. However, what Defendants have not explained is how Plaintiffs’ disclosure is

                                  22   inadequate for the purpose of allowing Defendants to discern the boundaries of Plaintiffs’ asserted

                                  23   trade secrets such as to prepare available defenses, or to permit the court to understand the

                                  24   identification such as to craft boundaries relevant to discovery practice. See generally id. at 3-4.

                                  25           On the other hand, Plaintiffs have submitted a declaration from a professor of computer

                                  26   science at the University of Texas at Austin who opined that Plaintiffs’ disclosure “enables a

                                  27   person skilled in the field to understand the trade secrets being claimed and to distinguish those

                                  28   trade secrets from information or techniques generally known in the field or known to persons
                                                                                          13
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 14 of 16




                                   1   skilled in the field.” See Nielsen Decl. (dkt. 144-4 *SEALED*) at 3. Specifically, Professor

                                   2   Nielsen noted that Plaintiffs’ trade secrets relate to email security technologies, the understanding

                                   3   of which requires at least a Bachelor’s degree in computer science and at least three years of

                                   4   relevant experience in that field – opining that Plaintiffs’ disclosure “enables a person with at least

                                   5   this skill level and access to [Plaintiffs’] relevant source code and technical documentation [] to

                                   6   understand what is being claimed as a trade secret, and to distinguish the claimed trade secrets

                                   7   from information or techniques generally known in the [r]elevant [f]ield or known to [s]killed

                                   8   [p]ersons in the [r]elevant [f]ield.” Id. at 4.

                                   9           For present purposes, the “reasonable particularity” that is required by § 2019.210 should

                                  10   be viewed in light of four underlying objectives of that provision. First, the requirement promotes

                                  11   well-investigated claims and discourages the filing of meritless trade secret complaints; second, it

                                  12   aims to prevent plaintiffs from using the discovery process as a means to obtain a defendant’s
Northern District of California
 United States District Court




                                  13   trade secrets; third, it assists courts in framing the appropriate scope of discovery and in

                                  14   determining whether a plaintiff’s discovery requests fall within that scope; fourth, it enables

                                  15   defendants to form complete and well-reasoned defenses, ensuring that they need not wait until the

                                  16   eve of trial to effectively defend against charges of trade secret misappropriation. See Advanced

                                  17   Modular Sputtering, Inc. v. Super. Ct., 132 Cal. App. 4th 826, 833-34, 33 Cal. Rptr. 3d 901 (2005)

                                  18   (citations omitted); see also Loop AI Labs Inc. v. Gatti, 195 F. Supp. 3d 1107, 1112 (N.D. Cal.

                                  19   2016). Thus, plaintiffs bringing such actions are required “to identify or designate the trade secrets

                                  20   at issue with ‘sufficient particularity’ to limit the permissible scope of discovery by distinguishing

                                  21   the trade secrets ‘from matters of general knowledge in the trade or of special knowledge of those

                                  22   persons . . . skilled in the trade.’” Advanced Modular, 132 Cal. App. 4th at 835 (quoting Imax

                                  23   Corp. v. Cinema Techs, Inc., 152 F.3d 1161, 1164-65 (9th Cir. 1998)). It should also be noted that

                                  24   compliance with this particularity requirement “does not require the designation itself to detail

                                  25   how the trade secret differs from matters of general knowledge in the trade.” Gatan, Inc. v. Nion

                                  26   Co., No. 15-cv-01862-PJH, 2018 U.S. Dist. LEXIS 77735, 2018 WL 2117379, at *2 (N.D Cal.,

                                  27   May 8, 2018). “Instead, § 2019.210 ‘was intended to require the trade secret claimant to identify

                                  28   the alleged trade secret with [sufficiently] adequate detail to allow the defendant to investigate
                                                                                         14
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 15 of 16




                                   1   how it might differ from matters already known and to allow the court to craft relevant

                                   2   discovery.’” Id. (quoting Brescia v. Angelin, 172 Cal. App. 4th 133, 147, 90 Cal. Rptr. 3d 842

                                   3   (2009)).

                                   4           Thus, “reasonable particularity” in this context “does not mean that the party alleging

                                   5   misappropriation has to define every minute detail of its claimed trade secret at the outset of the

                                   6   litigation,” as Defendants here seem to suggest. See Advanced Modular, 132 Cal. App. 4th at 835.

                                   7   Nor does it require the undersigned to “conduct a miniature trial on the merits of a

                                   8   misappropriation claim before discovery may commence.” Id. at 835-36. Instead, “reasonable

                                   9   particularity,” in this context, means only that a plaintiff must make a showing that is reasonable,

                                  10   fair, proper, just, and rational, under the circumstances, such as to identify its alleged trade secret

                                  11   in a manner that will allow the trial court to control the scope of subsequent discovery, such as to

                                  12   protect all parties’ proprietary information, and such as to allow them a fair opportunity to prepare
Northern District of California
 United States District Court




                                  13   and present their best case or defense at a subsequent trial on the merits. Id. at 836 (citing City of

                                  14   Santa Cruz v. Municipal Court, 49 Cal. 3d 74, 90, 260 Cal. Rptr. 520, 776 P.2d 222 (1989)).

                                  15           In different cases, “[t]he degree of ‘particularity’ that is ‘reasonable’ will differ, depending

                                  16   on the alleged trade secrets at issue in each case.” Advanced Modular, 132 Cal. App. 4th at 836.

                                  17   By way of example, in a case where “the alleged trade secrets consist of incremental variations on,

                                  18   or advances in the state of the art in a highly specialized technical field, a more exacting level of

                                  19   particularity may be required to distinguish the alleged trade secrets from matters already known

                                  20   to persons skilled in that field.” Id. However, it should be noted that “at this very preliminary stage

                                  21   of the litigation, the proponent of the alleged trade secret is not required, on pain of dismissal, to

                                  22   describe it with the greatest degree of particularity possible, or to reach such an exacting level of

                                  23   specificity that even its opponents are forced to agree the designation is adequate.” Id. Thus,

                                  24   contrary to Defendants’ suggestion, “[w]hat is required is not absolute precision, but ‘reasonable

                                  25   particularity.’” Id.

                                  26           In assessing the adequacy of a trade secret disclosure, “the designation should be liberally

                                  27   construed, and reasonable doubts about its sufficiency resolved in favor of allowing discovery to

                                  28   go forward.” Brescia, 172 Cal. App. 4th at 149. Courts are called upon to exercise discretion in
                                                                                          15
                                        Case 3:19-cv-04238-MMC Document 149 Filed 04/20/20 Page 16 of 16




                                   1   “determining how much disclosure is necessary to comply with section 2019.210 under the

                                   2   circumstances of the case.” Perlan Therapeutics, Inc. v. Super Ct., 178 Cal. App. 4th 1333, 1349,

                                   3   101 Cal. Rptr. 3d 211 (2009); see also Genentech, Inc. v. JHL Biotech, Inc., No. C 18-06582

                                   4   WHA, 2019 U.S. Dist. LEXIS 36140, at *47-48 (N.D. Cal. Mar. 1, 2019). Because Defendants

                                   5   have failed to explain why the level of specificity manifested by Plaintiffs’ disclosure is not

                                   6   reasonable at this stage, the bare complaints that the disclosure does not separate Plaintiffs’

                                   7   asserted trade secrets from public knowledge does not sufficiently show how that hinders

                                   8   Defendants from either crafting a defense or how it would operate to hinder the court from crafting

                                   9   discovery parameters. See id.; see also Brescia, 172 Cal. App. 4th at 143. Accordingly,

                                  10   Defendants’ Motion for a Protective Order (dkts. 128, 145) is DENIED.

                                  11          IT IS SO ORDERED.

                                  12   Dated: April 20, 2020
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                     ROBERT M. ILLMAN
                                  15                                                                 United States Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         16
